         

Exhibit 10.1
PANHANDLE STATE BANK
RETENTION BONUS AGREEMENT
FOR
Dale Schuman

    THIS RETENTION BONUS AGREEMENT (“Agreement”) is made and entered into this
29th day of July, 2008 (“Effective Date”) by and among PANHANDLE STATE BANK, an
Idaho corporation (“Bank”), INTERMOUNTAIN COMMUNITY BANCORP, an Idaho
corporation (“Bancorp”) and Dale Schuman (“Officer”).

Recitals

A.   Officer is an employee of Bank. Bank wishes to provide a bonus to Officer,
under the terms and conditions set forth herein, to retain Officer as an
employee of Bank.       NOW, THEREFORE, in consideration of the foregoing, and
the mutual agreements and covenants of the parties hereto, the parties agree to
the following:

Agreement

1.   General.

  a.   Payment of Bonus. Bank shall pay to Officer a Bonus having a total value
of $125,000.00 payable as follows:

  (i)   $41,664.00 shall be payable in cash, and     (ii)   The balance of
$83,336.00 shall be payable in the form of a Restricted Stock Award granted
pursuant to and under the terms of Bancorp’s Second Amended and Restated 1999
Employee Stock Option and Restricted Stock Plan (the “Plan”) and represented by
a fully executed Restricted Stock Award Agreement.

      Collectively referred to herein as the “Bonus.”     b.   The Officer shall
be vested in such Bonus in accordance with the following schedule:

  (i)   One-third (1/3) of the Bonus, represented by cash in the amount of
$41,664.00, shall vest immediately upon, and shall be promptly paid to the
Officer following, the execution of this Agreement;     (ii)   One-third (1/3)
of the Bonus, represented by 5,708 shares of Bancorp common stock, which are
subject to the Restricted Stock

1



--------------------------------------------------------------------------------



 



      Agreement, shall vest on February 28, 2010 and a certificate for that
number of shares shall be issued to the Officer promptly following execution of
this Agreement ; and     (iii)   The final one-third (1/3) of the Bonus,
represented by 5,708 shares of Bancorp common stock, which are subject to the
Restricted Stock Agreement, shall vest on February 28, 2011 and a certificate
for that number of shares shall be issued to the Officer promptly following
execution of this Agreement.

      Officer shall not be entitled to be paid interest with respect to any
unpaid balance of the Bonus.     c.   Tax Withholding. Notwithstanding any
contrary provisions of this Agreement, Bank shall withhold from the Bonus or
from any other amounts due Officer, and pay to the appropriate government
agencies, all taxes that Bank is required by law to so withhold and pay. Amounts
so withheld and paid shall be treated as having been actually paid to Officer
hereunder, and Bank shall be relieved from further liability to Officer for such
amounts.

2.   Earning of Bonus. No annual installment of the Bonus shall be considered
earned until such installment vests in the Officer pursuant to this Agreement.
Officer shall forfeit and shall have no further rights to any non-vested
installment of the Bonus if Officer is not a full-time employee of Bank on the
date such installment vests and is payable hereunder. Notwithstanding the
foregoing provisions of this paragraph 2, Officer shall be entitled to receive
the Bonus if Officer is not a full-time employee of Bank because of the
occurrence of the Officer’s death, Disability, involuntary termination of
Officer’s employment with Bank, other than for Cause, voluntary termination for
Good Reason or termination of employment, as such terms are defined in the
Restricted Stock Award Agreement.   3.   Non-assignment. The rights of the
parties hereunder may not be assigned to any person and any attempt to so assign
such rights shall be void and of no effect.   4.   Savings Clause Relating to
Compliance with Code Section 409A. Despite any contrary provision of this
Agreement, if when the Officer’s employment terminates the Officer is a
specified employee, as defined in Code section 409A, and if any payments under
certain circumstances will result in additional tax or interest to the Officer
because of section 409A, the Officer shall not be entitled to these payments
until the earliest of (i) the date that is at least six months after termination
of the Officer’s employment for reasons other than the Officer’s death, (ii) the
date of the Officer’s death, or (iii) any earlier date that does not result in
additional tax or interest to the Officer under section 409A. If any provision
of this Agreement would subject the Officer to additional tax or interest under
section 409A, Bank shall reform the provision. However, Bank shall maintain to
the maximum extent practicable the original intent of the applicable provision
without subjecting the Officer to additional tax or interest, and Bank shall not
be required to incur any additional compensation expense as a result of the
reformed provision. In

2



--------------------------------------------------------------------------------



 



    addition, Bank does not guarantee to Officer any particular tax result
relating to the Bonus.   5.   Binding Effect. This Agreement shall be binding
upon the parties and their successors or assigns.   6.   Not an Employment
Contract. This Agreement is not a contract of employment and does not give
Officer the right to be employed by Bank. Nothing contained herein shall
interfere with the right of Bank or Officer to terminate Officer’s employment
with Bank.

          IN WITNESS WHEREOF, the parties hereto have executed, or have caused
their duly authorized representative to execute, this Agreement in the place
provided below.

                 
PANHANDLE STATE BANK,
an Idaho corporation
               
 
               
/s/ Curt Hecker
 
Curt Hecker, CEO
      Date:   July 29, 2008
 
   
 
               
INTERMOUNTAIN COMMUNITY BANCORP,
an Idaho corporation
               
 
               
/s/ Curt Hecker
 
Curt Hecker
      Date:   July 29, 2008
 
   
President & Chief Executive Officer
               
 
               
OFFICER
               
 
               
/s/ Dale N. Schuman
 
Dale N. Schuman
      Date:   July 29, 2008
 
   

3